Exhibit 10.2

Third Amendment
To Sixth Amended and Restated Gas Gathering and Processing Agreement
(Cowtown Gas Facilities)


This Third Amendment to Sixth Amended and Restated Gas Gathering and Processing
Agreement (Cowtown) (this “Third Amendment”) is made and entered into this 9th
day of July, 2014, but effective January 1, 2014 (“Effective Date”), by and
among Quicksilver Resources Inc. (“Quicksilver”), TG Barnett Resources LP (“TG”)
(Quicksilver and TG may be collectively referred to herein as “Producers”),
Cowtown Gas Processing Partners L.P. (“Processor”) and Cowtown Pipeline Partners
L.P. (“Gatherer”). Producers, Processor and Gatherer may be individually
referred to as a “Party”, and collectively, as the “Parties”.
Recitals:
Whereas, Quicksilver, Processor, and Gatherer are the original parties to that
certain Sixth Amended and Restated Gas Gathering Agreement dated September 1,
2008 (the “Original Agreement”), as amended by: (i) that certain Addendum and
Amendment to Gas Gathering and Processing Agreement – Mash Unit Lateral dated as
of January 1, 2009, (ii) that certain Amendment No. 1 to Addendum and Amendment
to Gas Gathering and Processing Agreement – Mash Unit Lateral dated as of August
1, 2010, (iii) that certain Second Amendment to Sixth Amended and Restated Gas
Gathering and Processing Agreement dated as of October 1, 2010, and (iv) that
certain Amended and Restated Second Amendment to Sixth Amended and Restated Gas
Gathering and Processing Agreement dated October 1, 2010 (collectively, (i)
through (iv) immediately preceding are referred to herein as the “Prior
Amendments”; the Original Agreement and the Prior Amendments are referred to
herein collectively as the “Agreement”);
Whereas, by virtue of that certain Assignment, Bill of Sale and Conveyance, by
and between Quicksilver and TG, dated the 30th day of April 2013, effective
September 1, 2012, TG has been assigned an interest in the Agreement and is
therefore a Producer party (as that term is defined in the Agreement) thereto;
and
Whereas, Producers, Processor and Gatherer desire to amend the Agreement, as set
forth herein.
Now     therefore, in consideration of the mutual covenants herein, Producers,
Processor, and Gatherer agree as follows:
1.
A new section 27 shall be added to the Agreement as follows:





--------------------------------------------------------------------------------



“Section 27    Liquid Nominations and Imbalances
27.1Plant Products Delivery Point(s) Nominations. No later than 12:00PM, four
(4) business days prior to the beginning of each Month, Processor shall notify
Quicksilver of the volumes of Plant Products per day that Processor anticipates
will be made available for delivery to Producers at the Plant Products Delivery
Point(s). No later than 12:00 PM, two (2) business days prior to the start of
such Month, Quicksilver shall notify Processor of the Plant Products Delivery
Point(s) where Plant Products are to be delivered by Processor and the specific
amount of barrels associated therewith. At any time during the term hereof,
Producers may adjust its nominations prospectively for the remainder of such
Month by providing Processor notice prior to the nomination deadline of the
applicable pipeline at the Plant Products Delivery Point(s) for making such
changes.


27.2Because of dispatching and other causes outside of Processor’s reasonable
control, imbalances may occur between the Plant Products delivered at the Plant
Products Delivery Point(s) for Producers’ account and the Plant Products
allocated to Producers as determined in Article 10 of the Agreement. Processor
and Producers shall both use commercially reasonable efforts to manage daily
receipts and deliveries so that any imbalances shall be kept as near to zero as
practicable. Any imbalances described above shall be resolved in the following
manner:


a.At the same time that Processor provides Quicksilver a statement pursuant to
Section 14.1, Processor shall submit to Quicksilver a statement reflecting the
“Liquid Volume Variance” for the previous Month which shall include the
following information: (x) a comparison of (A) the volume of each Plant Product
delivered for Producers’ account to the Plant Products Delivery Point(s), to (B)
Producers’ allocated Plant Products as determined in Article 10 of the
Agreement, (y) the value, using the pricing in Section 27.2(b) below, of the
volume differences determined in such comparison, and (z) such other information
and detail as may be mutually agreeable to the Parties. If there are amounts
owed by each party pursuant to the Liquid Volume Variance calculation, then
Processor shall net such amounts and reflect on the statement the net payment
owed by the party with the greater payment obligation. In addition, Processor
shall net such amount against the amount owed pursuant to Section 14.1 and
reflect




--------------------------------------------------------------------------------



on the statement the net payment amount owed by the party with the greater
payment obligation, and any payment owed shall be due as provided in Section
14.1, but paid as provided above.
b.The value to be used for each Plant Product volume imbalance for the
production Month shall be the Oil Price Information Service (OPIS) average
monthly prices, using purity ethane, NON-TET propane, normal butane, ISO-butane,
and natural gasoline, as applicable, less a “Transportation Fee” and a
“Fractionation Fee”. For purposes of this Section 27.2(b), the Transportation
Fee shall be $0.02091846/gallon and the Fractionation Fee shall be the higher of
(A) 6.6678 cents per gallon or (B) (0.25 X “Fuel”) + 5.5, where Fuel = Houston
Ship Channel First of the Month Index as published by Platts Gas Daily. The
Transportation Fee and the fixed portion of the Fractionation Fee shall be
adjusted each January during the term hereof, commencing January 1, 2015 using
the most recent "F.E.R.C. Oil Pipeline Index - Multiplier to Use" as published
online by the Federal Energy Regulatory Commission.  Gatherer and Processor will
provide Producers notice of yearly escalation prices.


27.3In the event Producers, Gatherer, or Processor reasonably determines that
the prices used in either the Transportation Fee or the Fractionation Fee above
in Section 27.2(b) are no longer representative of current market prices, then
such Party shall notify the other Parties in writing and propose a new price it
reasonably believes to reflect current market value and the effective date of
implementing said new price. Upon receipt of said proposal, the receiving
Parties shall have 10 days to accept or reject the proposal or deliver a counter
proposal to the proposing Party. If the receiving Parties reject the proposal or
the proposing Party rejects the receiving Parties’ counter proposal within 10
days from the receipt thereof, then the proposing Party may invoke the dispute
resolution procedures set forth in Article 23 to resolve such matter; provided,
however, in no event shall the arbitrator(s) establish and set a price for the
Fractionation Fee that would be less than 6.375 cents per gallon; provided,
further, no Party may invoke this price renegotiation mechanism more than once
per any 12 month period. For purposes of this Section 27.3, if the receiving
Party fails to reject the proposed price in the proposal within its respective
10 day deadline or if the proposing Party fails to reject the proposed price in
the counter proposal from the receiving Parties within its respective 10 day
deadline, then such failure shall be deemed acceptance by such Party of the
applicable fee.”




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Third
Amendment as of the Effective Date.
Quicksilver:
Quicksilver Resources Inc.
By:
/s/ C.C. Rupnow
 
Name: Cliff Rupnow    
 
Title: Vice President - Product Marketing & Transportation

TG:
TG Barnett Resources LP
By:
/s/ Koji Yoshizaki
 
Name: KOJI YOSHIZAKI    
 
Title: Vice President and Secretary

Gatherer:
Cowtown Pipeline Partners L.P.
By:
Crestwood Gas Services Operating GP LLC,
its general partner
By:
/s/ J. Heath Deneke
 
Name: Heath Deneke    
 
Title: President Natural Gas Business Unit

Processor:
Cowtown Gas Processing Partners L.P.
By:
Crestwood Gas Services Operating GP LLC,
its general partner
By:
/s/ J. Heath Deneke
 
Name: Heath Deneke    
 
Title: President Natural Gas Business Unit





